DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in the instant application. Claims 1-18 are allowed. 
Information Disclosure Statements
	The information disclosure statements filed on August 18, 2021 and January 25, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: in claim 1, line 6, the word “or” has been inserted between the semi-colon and line 7 or “(E)-1-(4-(5-Carbamoyl-2-(1-ethyl-3-methyl-1H-pyrazole-5-carboxamido)-7-(3-“.
 REASONS FOR ALLOWANCE
The compounds, pharmaceutical compositions and vaccine compositions thereof and method of treating a STING-mediated disease of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closest prior art is WO 2015/185565 A1 which discloses compounds of formula (I) which are modulators of STING (see abstract). The compounds disclosed in the prior art do not fit within the scope of those of the instant claims nor are they obvious variants. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626